           Case 1:15-cr-00854-SHS Document 503 Filed 07/20/21 Page 1 of 1
                                                                                                              I
M IR   MICHELMAN & ROB I NSON, LLP
       ATTORN E YS AT LAW


       Bradley L. Henry                                         New York Office
       bhenry@mrllp.com                                         800 Third Avenue, 24 th Floor
                                                                New York, NY 10022
                                                                P 212.730.7700 F 212.730.7725 www.mrllp.com



                                                                July 19, 2021

       VIA ECF
                                                        MEMO ENDORSED
       The Honorable Sidney S. Stein
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                Re: United States v. Lessage Jean Baptiste, 15 Cr. 854 (SHS)

       Dear Judge Stein:

               I am CJA counsel to Lessage Jean Baptiste. I am in receipt of the Court's Order setting a
       conference for July 23, 2021 at 2:30 pm. I am writing, with no objection from the government, to
       respectfully request that the Court reschedule the conference.

                I will be out of the country on business until August 2, 2021. AUSA Corney advises that she
       is out of town the week of August 2, 2021, and would need to get another Assistant to cover unless
       the conference is held remotely or set for the following week.

               Thank you for your consideration in this matter. I am, of course, available to provide more
       information at the Court's convenience.


                                                                 Respectfully submitted ,

                                                                          Isl

                                                                 Bradley L. Henry

       cc: All Parties (via ECF)


       The argument is adjourned to August 3, 2021, at 2:30 p.m.
        Dated: New York, New York
                 July 20, 2021




                    Los Angeles     Orange County
